Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com March 29, 2012 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Bonamour, Inc. Formerly - Ventura Assets Limited Dallas, Texas To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form 10-K, Annual Report under Section 13 or 15(d) of the Securities Exchange Act of 1934, filed by Bonamour, Inc. (formerly known as Ventura Assets Limited) of our report dated March 16, 2011, relating to the financial statements of Ventura Assets Limited as of and for the year ending December 31, 2010 and for the period from inception to December 31, 2010. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC 1
